
	

116 SRES 337 IS: Expressing concern about the fires in the Amazon rainforest.
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 337
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Schatz (for himself, Mr. Shelby, Mr. Kennedy, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing concern about the fires in the Amazon rainforest.
	
	
 Whereas the Amazon rainforest is the largest rainforest in the world; Whereas almost 60 percent of the Amazon rainforest exists within the borders of Brazil;
 Whereas the Amazon rainforest accounts for 25 percent of the carbon that global forests absorb each year and has as much as 140,000,000,000 tons of carbon sequestered in the ground;
 Whereas the ecosystem of the Amazon rainforest is home to over 2,000 species of animals, meaning that 1 in 10 known species of animals is endemic to the region;
 Whereas 70 percent of the gross domestic product of South America is generated in areas that receive rainfall or water from the Amazon rainforest, and the trees of the Amazon rainforest influence rainfall patterns as far away as the United States;
 Whereas the National Institute for Space Research of Brazil (referred to in this preamble as the INPE) reported that, between January and September of 2019, there were 87,257 fires in Brazil, including 62,034 fires in the Legal Amazonia, more than double the number of fires that occurred during the entire 2018 calendar year;
 Whereas the INPE reported that the Amazon rainforest shrank 1,330 square miles in the first 6 months of 2019, a 40-percent increase in deforestation from 2018;
 Whereas public records indicate that, from January 2019 to June 2019, the number of enforcement actions taken by the Government of Brazil aimed at curbing illegal deforestation declined by 20 percent;
 Whereas fires and illegal deforestation in the Amazon rain­for­est impact the benefits that the Amazon rainforest has on regional and global climate stability;
 Whereas fires and illegal deforestation in the Amazon rain­for­est pose a danger to indigenous communities;
 Whereas a recent poll conducted by the Brazilian Institute of Public Opinion and Statistics found that 96 percent of the people of Brazil partially or completely agreed with the statement that President [Jair] Bolsonaro and the Federal government should increase inspection measures to prevent illegal deforestation in the Amazon;
 Whereas the United States was the first country to recognize the independence of Brazil in 1822 and has long respected and championed the sovereignty of Brazil;
 Whereas the people of the United States have historic, cultural, and familial ties to the people of Brazil; and
 Whereas the United States and Brazil share a common interest in the sustainable management of the natural resources of the Amazon rainforest: Now, therefore, be it
		
	
 That the Senate— (1)expresses bipartisan concern about the fires and increased illegal deforestation in the Amazon rainforest;
 (2)recognizes that the fires and illegal deforestation in the Amazon rainforest affect the whole world;
 (3)supports the proactive delivery of financial and technical assistance from the United States to the Government of Brazil and to Brazilian nongovernmental organizations to mitigate the fires and curb illegal deforestation;
 (4)supports the reinstatement of protections for indigenous communities stewarding the Amazon rainforest; and
 (5)supports the efforts of the Government of Brazil to increase sustainable development of the Amazon rainforest by strengthening environmental enforcement and ending illegal deforestation.
			
